CONCURRING OPINION
Faulconer, J.
Although I .concur in the opinion of Cooper, J., I feel that a more detailed explanation of the proper method of attacking findings of fact in the motion for new trial as not sustained by sufficient evidence is in order. This is due to the evidently divergent statements set forth in Morsches-Nowels Lumber Co. v. Pence (1939), 106 Ind. App. 219, 18 N. E. 2d 958, and Nunemaker v. Glassburn (1965), 137 Ind. App. 655, 210 N. E. 2d 668, 6 Ind. Dec. 576, referred to in Judge Cooper’s opinion.
Generally, any error in the special findings of fact must be made a specification in the motion for new trial. Rule 2-6, Rules of the Supreme Court.
It was held in Dorweiler, et al. v. Sinks, et al. (1958), 128 Ind. App. 532, at page 547, 148 N. E. 2d 570, (Transfer denied, 151 N. E. 2d 142), “that the only way the sufficiency of the evidence to sustain the special finding of facts can be questioned is by a specification in the motion for a new trial that the decision or finding is not sustained by sufficient evidence, . . . .”
Exactly how such attack is to be worded in- the motion for a new trial has been before our review courts several times.
*368“Special findings of fact cannot be separately challenged in the motion for a new trial but must be challenged as a whole.” 2 Wiltrout, Ind. Civ. Pract., § 1768, ch. 78, p. 528.
Judge Wiltrout cites as his authority Morsches-Nowels Lumber Co. v. Pence, supra (1939), 106 Ind. App. 219, 18 N. E. 2d 958. In that cause the motion for new trial attacks as not sustained by sufficient evidence and contrary to law, special findings of fact 4, 10, 13, 15, 16 and 20, each finding as a separate specification.
This court, in the Pence case, at page 222 of 106 Ind. App., stated that “[b]y causes numbered 1, 2, 3, 5, 6 and 7 of said motion, special findings numbered 4, 10, 13, 15, 16 and 20 of the special finding of facts are separately challenged in this respect, but not the special finding as a whole. Such purported causes for a new trial are not authorized by our statute, and present nothing for consideration on appeal.” The court, at page 221 of 106 Ind. App., also noted “that the motion for a new trial does not assign as a cause therefor either that the decision of the court is not sustained by sufficient evidence, or that the decision of the court is contrary to law.” (Emphasis supplied.) The court cites as authority the cases of Major v. Miller (1905), 165 Ind. 275, 278, 75 N. E. 159; Scott v. Collier (1906), 166 Ind. 644, 647, 648, 78 N. E. 184; Federal Life Insurance Co. v. Maxam (1919), 70 Ind. App. 266, 289, 117 N. E. 801, 118 N. E. 839; Thread Mills Co. v. Hubbard (1926), 85 Ind. App. 5, 7, 152 N. E. 294.
From the above decisions and authorities it would appear that when challenging the special findings of fact in a motion for a new trial on the grounds of insufficient evidence the general phrase that the decision or finding is not sustained by sufficient evidence will suffice, (Dorweiler case), or, if separately specified, all findings must be challenged “as a whole.”
However, in the case of Nunemaker v. Glassburn, supra, (1965), 137 Ind. App. 655, 210 N. E. 2d 668, 6 Ind. Dec. 576, written by Judge Smith and concurred in by Judges Bierly, *369Hunter and Mote of the Second Division, the motion for a new trial, in pertinent part, specified, “2. The finding of the court is not sustained by sufficient evidence and is contrary to law.”, and “3. The decision of the court is not sustained by sufficient evidence and is contrary to law.”
The Nunemaker case stated that none of the grounds specified in the motion for new trial meet the requirements of Rule 2-6 of the Supreme Court of Indiana. Prior to this conclusion the court, at page 671 of 210 N. E. 2d, stated, “that alleged errors for a new trial must be specified with sufficient certainty that the trial court may review the particular objection on motion for new trial.”
The Nunemaker case, in which transfer was not requested, as it regards challenging special findings of fact appears to be in direct conflict with the above authorities and appears to directly overrule the Dorweiler case.
In the present case the motion for a new trial did not contain a general specification that the decision was not sustained by sufficient evidence and is contrary to law.
The above indicates to this writer that there is an immediate need for clarification in this area by our Supreme Court. Even though in my opinion, the Nunemaker case may conform to the apparant trend indicated by recent amendments to the rules and decision of the Supreme Court, I feel that this court is bound by the decisions of our Supreme Court where it has spoken.
Note. — Reported in 228 N. E. 2d 31.